Bigelow, C. J.
We have not paused to consider the subject matter of the petitioner’s complaint, because we are clearly of opinion that, if he has any cause of grievance arising out of the proceedings of the superior court, his remedy therefor is not by certiorari; and it would not be in our power to afford him redress by issuing the writ for which he asks. The superior court is clothed with general jurisdiction, both civil and criminal, and m nearly all its doings it proceeds according to the course of the common law. Any person aggrieved by any order, direction oi ruling of the court in matters of law, or by a judgment thereof in matters of law apparent on the record, can obtain a revision of its proceedings by exceptions or appeal. Gen. Sts. c. 114, § 10; c. 115, § 7. The authority of the court over its officers and the power to remove an attorney for misconduct or malpractice, although conferred in express terms by Gen. Sts. c. 121, § 34, are nevertheless incident to all common law courts of general jurisdiction, and the proceedings in such cases are to be deemed to be taken according to the course of the common law *473The authorities are decisive that the doings of an inferior court in relation to such a subject matter cannot be revised or corrected, after judgment, by this court on a writ of certiorari. This subject was examined fully by this court in Cooke, petitioner, 15 Pick. 234, and it was there held that after final judgment in a court of record, proceeding according to the course of the common law, a certiorari ought not to issue and that it is only where the court below is not a court of record or does not proceed according to the common law that a certiorari is a proper remedy to correct or revise the proceedings.

Petition dismissed.